Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/11/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment and remarks filed 8/11/21 have been entered.

2.   Claims 7, 14, 15, and 21-24, 25-28, and newly added Claim 29, are under examination.

3.   In view of Applicant’s amendments all previous rejections have been withdrawn.  New rejections follow.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 17, 14, 15, and 21-24, 25-28, and 29 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) In Claim 7, acronyms such as “RBCs” must be preceded at their first use by the name in full,   
	B) In Claims 7, 14, and 28, “…and wherein the coupling agent is substantially washed away from the activated protein(s) before introduction of the RBCs…” renders the claims are vague and indefinite because it is unclear where the RBCs are introduced to.  Accordingly, the metes and bounds of the claims cannot be determined.
C) In Claims 26 and 29 the term “around” is vague and indefinite.  While the specification discloses the term “about”, i.e., “approx. (sic) +/- 1%”, Applicant has chosen a different term, “around”, that is not disclosed in the specification.  It seems readily apparent that Applicant has chosen this different term to differentiate from “about”.  Accordingly, the metes and bounds of the claims cannot be determined.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 7, 14, 15, and 21-24, 25-28, and 29 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The specification is not enabling of the claimed invention.  Interestingly, the specification discloses reasons why the claimed invention would not be expected to work.  See, for example, page 4:
“Covalently linking proteins onto the surface of RBCs, using a chemical reaction, could overcome the challenges associated with surface loading of proteins onto RBCs. However, methods of covalently linking peptides / proteins to the surface of RBCs, are either damaging to the RBCs, labor-intensive, or time-consuming. V. Muzykantov discloses that using cross-linking agents and procedures (e.g. EDC alone) to couple proteins or peptides to RBCs grossly damages the RBC cell membrane, reducing RBC plasticity, resistance to lytic agents and biocompatibility (V. Muzykantov, Expert Opin Drug Deliv. 7(4):403-427 (2010)). In addition, S. Prasad discloses that coupling bovine insulin to RBCs takes 1 hour, which is a significant amount of time, and that the transfusion of bovine insulin linked to RBCs (made using EDC) results in “cell lysis, release of hemoglobin and toxicity” (Prasad, S., et al. J Autoimmun. 39(4):347-353 (2012)). Thus, EDC crosslinking is a time-intensive process, damaging to the RBCs, and results in unwanted toxicity and hemolysis.”

Note that EDC is employed in the method of the instant claims.  

It must also be noted that the “Examples” of the specification contain no actual data whatsoever – they are entirely prophetic.  Example 1 discloses a generic method of making the peptide conjugated red blood cells (RBCs) of the claims.  First Example 2 discloses the “activation” of non-soluble peptides.  Note that the example is non-sensical as the sentence spanning pages 30 and 31 of the specification appears to be a glomming together of different sentence fragments.  Second Example 2 appears to be a fragment of first Example 2.  Example 3 discloses that the conjugates are prophetically tolerogenic when desired, but prophetically immunogenic when the opposite is the goal(Example 4).  Also note the examples provide no direction whatsoever regarding how to adjust the number of peptides or proteins to be attached to the RBCs; the skilled artisan is simply directed to do it.  Also note that there is no evidence of record that the state of the art at the time of filing was advanced enough to allow the skilled artisan to attach such a precise number of antigen molecules to an RBC.  Example 5 discloses the use of the conjugates to prophetically reduce antibody titers; but note that the conjugate used appears to be the immunizing conjugate of Example 4.  Further note that the example provides no evidence for said antibody titer reduction.  Example 6 prophetically discloses that the half-life of the conjugates can be “regulated”.  Again note that no data is presented in the examples to support any of these allegations.  In sum, the “Examples” of the specification appear to comprise little more that wishful thinking.

It is noted that there are some figures, but, confusingly, there is no experimental direction accompanying them.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the teachings of the art, and the minimal showing of the specification, it would take undue trials and errors to make and use the claimed invention.

Applicant’s arguments filed 8/11/21, have been fully considered but are not found persuasive.  Applicant argues that the cite at pages 25-26 support reducing antibody titer.

Applicant’s cite seems to merely posit that antibody titer can be reduced.  Confusingly, it is unclear what experiments Applicant actually performed.  While there seems to be data in the figures, there is no actual experimental disclosure in the specification.  The cite at pages 25-26 simply seems to opine that antibody titer can be reduced, but then cites Figure 6.  And as set forth above, the “Examples” are all prophetic.  Applicant cites Example 4 and Figure 10 as working examples.

Example 4 is clearly prophetic:

    PNG
    media_image1.png
    211
    488
    media_image1.png
    Greyscale


Figure 10 seems to provide data absent a description of the experiment.
 
Applicant argues that the “washed” activated proteins would not damage the RBCs.

Again, Applicant provides merely an opinion.  There is also no evidence that the proteins would attach to the RBCs absent the coupling agents. 

Applicant argues that the illegible figures from the Inventor’s declaration of 2/25/21 have been resubmitted.


No such figures have been found in Applicant’s submission of 8/11/21:
    PNG
    media_image2.png
    314
    599
    media_image2.png
    Greyscale


Accordingly, the Inventor’s declaration has been previously addressed.

When considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP 716.01(c)). 
 
Regarding the Declarant’s interest in the outcome, said Declarant is an Inventor and therefore has an obvious interest in the outcome of the case.  

In sections 7-10 the Declarant shows that he can attach proteins to RBCs using “the APEX Method” (sic).

It is unclear as to whether or not this is the method of the specification and instant claims.  Indeed, the term “the APEX Method” (sic) is disclosed just once at page 12 of the specification:
“The term “APEX” stands for activated-protein erythrocyte crosslinking.”

Regardless, such is clearly not a showing of inducing immune tolerance.

In sections 11 the Declarant shows that protein attached to autologous RBCs can persist in mouse blood for greater than 30 days.

Such is not surprising as the average lifespan of an RBC is 120 days.

In sections 12 the Declarant shows that autologous sulfo-HEL activated HEL-RBCs can reduce the level of anti-HEL IgG in mouse blood.

First note that the data of Figure 6 are illegible.  Also note that the showing is not commensurate in scope with the claims.

In sections 13 the Declarant shows that RBCs conjugated with high levels of protein will actually induce an immune response.

First note that the data of Figure 7 are illegible.  Also note that the showing is not commensurate in scope with the claims.

In sections 14 the Declarant alleges to show “inducing immune tolerance”.

First note that the data of Figure 8 are again illegible.  Regardless, a showing of a reduced level of antibodies in a highly artificial experimental model is not a showing of the inducing of immune tolerance.

Section 15 cites Figure 9 which is illegible.

In sum then, the Declarant shows the attachment of OVA or HEL to mouse RBCs by a single method, that in some instances the administration of these cells will induce an immune response, but in some instances a reduction on anti-HEL IgG antibodies can be shown.  Even in the latter case the claims recite no limitations regarding the administration of RBCs that might reduce the antibody level as opposed to inducing an immune response.  

8.   Claims 7, 14, 15, and 21-24, 25-27, and 29 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the new limitation of Claim 28:
A) In Claims 7 and 14, a method for “reducing an antibody response…” and “…and wherein the coupling agent is substantially washed away from the activated protein(s) before introduction of the RBCs…”
B) In Claim 26, a method for “…around 200 molecules…”,
C) In Claim 29, a method for “…around 1000 molecules…”.

Regarding A), Applicant cites pages 19-21 and 25-26 in support.

The term “reducing an antibody response” is not found in the specification.  Regarding, “…and wherein the coupling agent is substantially washed away from the activated protein(s) before introduction of the RBCs…”, the specification discloses only “buffer exchange with a desalting column”. 

Regarding B) and C), the specification discloses the term “about”, i.e., “approx. (sic) +/- 1%”.  But Applicant has chosen a different term, “around” that is not disclosed in the specification.  It seems readily apparent that Applicant has chosen this different term to differentiate from “about”. 

9.   No claim is allowed. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 11/18/21
Primary Examiner
Technology Center 1600


/G. R. EWOLDT/Primary Examiner, Art Unit 1644